UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-04316 MIDAS FUND, INC. (Exact name of registrant as specified in charter) 11 Hanover Square New York, NY 10005 (Address of principal executive offices) (Zip Code) John F. Ramírez, Esq. Midas Fund, Inc. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code: 1-212-480-6432 Date of fiscal year end: 12/31 Date of reporting period: 9/30/09 Item 1.Schedule of Investments MIDAS FUND, INC SCHEDULE OF PORTFOLIO INVESTMENTS September 30, 2009 (Unaudited) Common Stocks (98.11%) Shares Value Major Precious Metals Producers (33.68%) 100,000 AngloGold Ashanti Ltd. ADR (a) $4,076,000 10,000 Barrick Gold Corp. 379,000 200,000 Compania De Minas Buenaventura ADR (a) 7,042,000 291,453 Fresnillo plc 3,598,300 110,000 Goldcorp Inc. (a) 4,440,700 300,000 Kinross Gold Corp. (a) 6,510,000 150,000 Newcrest Mining Ltd. 4,226,238 50,000 Newmont Mining Corp. (a) 2,201,000 200,000 Yamana Gold, Inc. (b) 2,142,000 34,615,238 Intermediate Precious Metals Producers (30.71%) 53,300 Agnico-Eagle Mines Ltd. (a) 3,616,405 938,000 Aquarius Platinum Ltd. (b) (c) 4,173,222 548,300 Centerra Gold Inc. (c) 3,739,454 650,000 Eldorado Gold Corp.(b) (c) 7,410,000 200,000 IAMGold Corp. (a) 2,828,000 100,000 Lihir Gold Limited ADR (a) (c) 2,505,000 575,000 Northam Platinum Ltd. 2,491,224 1,000,000 Silvercorp Metals, Inc. (b) 4,790,000 31,553,305 Junior Precious Metals Producers (7.74%) 1,500,000 Avocet Mining PLC (c) 1,775,148 1,642,000 Etruscan Resources Inc. (c) 707,561 1,000,000 Great Basin Gold Ltd. (b) (c) 1,530,000 407,675 Jaguar Mining, Inc. (b) (c) 3,636,447 31,200 Minefinders Corporation Ltd. (c) 303,888 7,953,044 Exploration and Project Development Companies (9.60%) 1,400,000 Andean Resources Ltd. (b) (c) 2,778,347 500,000 Comaplex Minerals Corp. (c) 2,294,326 93,100 Guyana Goldfields (c) 366,918 37,699 Ivanhoe Nickel & Platinum Ltd. (c) (d) - 600,000 Northern Dynasty Minerals Ltd. (a) (c) 4,428,000 9,867,591 Other Natural Resources Companies (16.38%) 450,000 Anvil Mining Ltd. (b) (c) 1,171,853 76,000 BHP Billiton Ltd. ADR (b) 5,016,760 6,915,000 Farallon Resources Ltd. (c) 2,786,488 525,000 Forsys Metals Corp. (c) 1,750,140 500,000 International Royalty Corp. (b) 2,015,000 152,754 Johnson Matthey PLC (a) 2,743,367 550,000 Mercator Minerals Ltd. (b) (c) 1,345,151 16,828,759 Total common stocks (cost:$105,932,195) 100,817,937 Warrants(.97%) (c) Units 562,500 Etruscan Resources Inc., expiring 11/02/10 7,861 258,500 Etruscan Resources Inc., expiring 8/06/11 24,687 225,000 First Majestic Silver Corp., expiring 3/25/10 20,963 100,000 Kinross Gold Corp., expiring 9/07/11 258,548 142,900 Kinross Gold Corp., expiring 9/03/13 680,350 Total warrants (cost: $577,052) 992,409 Bullion Ounces (.01%) 10 Gold (cost: $9,643) (c) 10,070 Shares Money Market Fund (.08%) 77,067 SSgA Money Market Fund, 0.07% (cost: $77,067) (e) 77,067 Securities held as Collateral on Loaned Securities (7.85%) 8,065,793 State Street Navigator Securities Lending Prime Portfolio 8,065,793 4,950 U.S. Treasury Notes, 4.50%, due 5/15/10 5,381 Total securities held as collateral on loaned securities (cost: $8,071,174) 8,071,174 Total investments (cost: $114,667,131) (107.02%) 109,968,657 Liabilities in excess of other assets (-7.02%) (7,213,001) Net assets (100.00%) $102,755,656 (a) Fully or partially pledged as collateral on bank credit facility. As of September 30, 2009, the value of investments pledged as collateral was $36,724,610. (b) All or a portion of this security was on loan.As of September 30, 2009, the value of loaned securities and related collateral outstanding was $7,677,544 and $8,071,174, respectively. (c) Non-income producing. (d) Illiquid and/or restricted security that has been fair valued. (e) Rate represents the 7-day annualized yield at September 30, 2009. ADR means "American Depositary Receipt." Notes to Schedule of Portfolio Investments (Unaudited): Valuation of Investments Securities traded primarily on a U.S. national securities exchange ("USNSE") are valued at the last reported sale price on the day the valuations are made. Securities traded primarily on the Nasdaq Stock Market ("Nasdaq") are normally valued by the Fund at the Nasdaq Official Closing Price ("NOCP") provided by Nasdaq each business day. The NOCP is the most recently reported price as of 4:00:02 p.m., ET, unless that price is outside the range of the "inside" bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in such case, Nasdaq will adjust the price to equal the inside bid or asked price, whichever is closer. Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes. Securities that are not traded on a particular day and securities traded in foreign and over-the-counter markets that are not also traded on a USNSE or Nasdaq are valued at the mean between the last bid and asked prices.
